—Appeal from a judgment of the County Court of Schenectady County *776(Eidens, J.), rendered December 14, 1999, which revoked defendant’s probation and imposed a sentence of imprisonment.
Defendant was placed on five years’ probation following his plea of guilty of the crime of attempted criminal sale of a controlled substance in the third degree. Thereafter, a violation of probation petition was filed alleging that petitioner had failed to abide by various terms of his probation and a warrant was issued for his arrest. Following his arrest on an unrelated charge, defendant admitted to violating the terms of his probation. County Court revoked defendant’s probation and sentenced him to an indeterminate prison term of 4V2 to 13V2 years.
Defendant contends that the sentence imposed was harsh and excessive given the nonviolent nature of the offense and his negligible criminal history. Upon our review of the record, we find no extraordinary circumstances to warrant a reduction in the interest of justice of the sentence imposed (see, People v Dolphy, 257 AD2d 681, 685, lv denied 93 NY2d 872; People v Jiminez, 238 AD2d 626, lv denied 90 NY2d 894). Accordingly, the sentence, which was within the statutory parameters, will not be disturbed.
Cardona, P. J., Peters, Spain, Carpinello and Lahtinen, JJ., concur. Ordered that the judgment is affirmed.